Per Curiam,
By the express terms of the lease the rent for the whole term became due and collectible by distress or otherwise .at the option of the lessors, upon the lessee’s removal or attempted *408removal from the premises. It cannot be questioned that this was a valid agreement. See Owens v. Shovlin, 116 Pa. 371. As the defendants admit that they removed from the premises on June 22,1897, there was no irregularity in issuing an execution on July 3,1897, for the unpaid rent of the term. That amount was determined in the issue framed on the rule to open the judgment and is not in dispute.
The order is affirmed and the appeal dismissed at the costs of the appellants.